Name: 81/1001/Euratom, EEC: Council Decision of 7 December 1981 appointing a member of the Economic and Social Committee
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-12-19

 Avis juridique important|31981D100181/1001/Euratom, EEC: Council Decision of 7 December 1981 appointing a member of the Economic and Social Committee Official Journal L 364 , 19/12/1981 P. 0032**** COUNCIL DECISION OF 7 DECEMBER 1981 APPOINTING A MEMBER OF THE ECONOMIC AND SOCIAL COMMITTEE ( 81/1001/EURATOM , EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLES 193 TO 195 THEREOF , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ATOMIC ENERGY COMMUNITY , AND IN PARTICULAR ARTICLES 165 TO 167 THEREOF , HAVING REGARD TO THE CONVENTION ON CERTAIN INSTITUTIONS COMMON TO THE EUROPEAN COMMUNITIES , AND IN PARTICULAR ARTICLE 5 THEREOF , HAVING REGARD TO THE COUNCIL DECISION OF 19 SEPTEMBER 1978 APPOINTING THE MEMBERS OF THE ECONOMIC AND SOCIAL COMMITTEE FOR THE PERIOD ENDING ON 18 SEPTEMBER 1982 , WHEREAS A MEMBER ' S SEAT ON THE ECONOMIC AND SOCIAL COMMITTEE HAS BECOME VACANT FOLLOWING THE RESIGNATION OF MR KNUD CHRISTENSEN , WHICH WAS NOTIFIED TO THE COUNCIL ON 29 OCTOBER 1981 , HAVING REGARD TO THE NOMINATIONS SUBMITTED ON 16 NOVEMBER 1981 , HAVING OBTAINED THE OPINION OF THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAS DECIDED AS FOLLOWS : SOLE ARTICLE MR BENT NIELSEN IS HEREBY APPOINTED MEMBER OF THE ECONOMIC AND SOCIAL COMMITTEE IN PLACE OF MR CHRISTENSEN FOR THE REMAINDER OF THE LATTER ' S TERM OF OFFICE , WHICH RUNS UNTIL 18 SEPTEMBER 1982 . DONE AT BRUSSELS , 7 DECEMBER 1981 . FOR THE COUNCIL THE PRESIDENT CARRINGTON